Order entered February 11, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01223-CV

              ONCOR ELECTRIC DELIVERY COMPANY LLC, Appellant

                                             V.

            SOUTHERN FOODS GROUP D/B/A SCHEPPS DAIRY, Appellee

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-10-07222-K

                                         ORDER
       The Court has before it appellant’s February 6, 2013 second agreed motion for extension

of time to file its brief. The Court GRANTS the motion and ORDERS appellant to file its brief

by February 22, 2013. No further extensions will be granted absent a showing of exceptional

circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE